                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JOSEPH WOLSKI and CHRISTINA         )
WOLSKI,                             )
                      Plaintiffs,   )
                                    )
                      v.            )
                                    )
GARDNER POLICE DEPT.,               )
LIEUTENANT ERIC MCAVENE,            )
Individually and as employee of     )
GARDNER POLICE DEPT.                )
                                    )
MASSACHUSETTS STATE POLICE          )                 C.A. 1:18-CV-12631-WGY
DEPT., DETECTIVE DAN WILDGRUBE, )
Individually and as employee of     )
MASSACHUSETTS STATE POLICE          )
DEPT.                               )
TROOPER MICHAEL TRAVERS,            )
Individually and as employee of     )
MASSACHUSETTS STATE POLICE          )
DEPT.                               )
TROOPER MATTHEW PRESCOTT,           )
Individually and as employee of     )
MASSACHUSETTS STATE POLICE          )
DEPT.                               )
                      Defendants.   )
____________________________________)

                      DEFENDANT MASSACHUSETTS STATE
                   POLICE DEPARTMENT’S MOTION TO DISMISS
                PLAINTIFFS’ FIRST AMENDED VERIFIED COMPLAINT

       The Defendant Massachusetts State Police Department (“State Police”), pursuant to

Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, hereby submits its motion to

dismiss the Plaintiffs’ First Amended Verified Complaint against the State Police in the above-

captioned action. Plaintiffs Joseph and Christina Wolski allege state law claims against the State

Police; specifically, a negligence tort claim pursuant to G.L. c. 258 (Count III) and an intentional



                                                 1
infliction of emotional distress claim (Count V). As set forth more fully in the accompanying

memorandum of law, both claims against the State Police should be dismissed because: (1) this

Court has no jurisdiction to adjudge Plaintiffs’ tort claims against a department of the

Commonwealth under the Eleventh Amendment; (2) the Plaintiffs failed to make presentment as

required by the Massachusetts Tort Claims Act; and (3) the Commonwealth has not waived its

sovereign immunity under the Massachusetts Tort Claims Act for intentional torts.

                                         CONCLUSION

       For the foregoing reasons, Defendant State Police respectfully requests that this Court

dismiss all counts against the State Police with prejudice.


                                              MASSACHUSETTS STATE POLICE,

                                              By its Attorneys,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL


                                              /s/Nicole Eldredge __________
                                              Nicole Eldredge, BBO #669334
                                              Assistant Attorney General
                                              Government Bureau/Trial Division
                                              One Ashburton Place, Room 1813
                                              Boston, MA 02108
                                              (617) 727-2200, Ext. 2129
                                              Nicole.Eldredge@mass.gov

Date: May 10, 2019




                                                 2
                             LOCAL RULE 7.1 CERTIFICATE

        Pursuant to Local Rule 7.1, I certify that as counsel for the Defendant Massachusetts
State Police Department, I have conferred with Plaintiffs’ counsel, who informed me that the
Plaintiffs do not assent to the relief requested in this motion.


                                             /s/Nicole Eldredge __________
                                             Assistant Attorney General
                                             Trial Division



                              CERTIFICATE OF SERVICE

        I, Nicole Eldredge, Assistant Attorney General, hereby certify that on May 10, 2019, this
document filed through the ECF system will be sent electronically to the registered participants
as identified on the notice of electronic filing (NEF) and paper copies will be sent to those
indicated as non-registered participants by first class mail, postage prepaid.


                                             /s/Nicole Eldredge __________
                                             Assistant Attorney General
                                             Trial Division




                                                3
